SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

785
CA 12-00104
PRESENT: SCUDDER, P.J., SMITH, FAHEY, LINDLEY, AND MARTOCHE, JJ.


SUSAN MURPHY, CLAIMANT-RESPONDENT,

                      V                                            ORDER

STATE OF NEW YORK, DEFENDANT-APPELLANT.
(CLAIM NO. 115287.)


SUGARMAN LAW FIRM, LLP, SYRACUSE (DAVID C. BRUFFETT, JR., OF COUNSEL),
FOR DEFENDANT-APPELLANT.

SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (MICHELLE M. DAVOLI OF
COUNSEL), FOR CLAIMANT-RESPONDENT.


     Appeal from an order of the Court of Claims (Diane L.
Fitzpatrick, J.), entered March 15, 2011 in a personal injury action.
The order sanctioned defendant for spoliation of evidence.

     Now, upon reading and filing the stipulation withdrawing appeal
signed by the attorneys for the parties on May 21, 2012,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    June 8, 2012                        Frances E. Cafarell
                                                Clerk of the Court